Title: To George Washington from Caleb Gibbs, 13 February 1797
From: Gibbs, Caleb
To: Washington, George


                        
                            Dear Sir, 
                            Boston Feby 13th 1797
                        
                        Placed as I am in a situation of live not the most agreable and feeling a
                            conciousness of deserving a better fate I am once more induced before you resign the
                            important station you now fill to address myself to you.
                        I will not presume Sir to trespass too long upon your patience nor recapitulate
                            my former request but beg of you before the last hour of your administration ceaces not to
                            forget One of your Old Servants, who for five successive years fought by your side filled
                            Offices of trust and confidence under your immediate Inspection which met and obtained your
                            approbation and who for nine years of the prime of his life devoted himself to the service
                            of his country.
                        If aught of that life claims your attention let me flatter myself that there
                            will be found a situation which will give me a decent Competency (more I do not ask)
                            adequate to the comfort and support of an amiable wife and increasing family. If nothing
                            should present previous to your taking leave of the Government let me be persuaded that a
                            favourable Idea may be conveyed of me to your successor.
                        
                        And may the God of all mercies have you in his holy keeping through the evening
                            of your days and when the period shall arrive when you must bid adieu to this transitory
                            life may you be received into the blissfull mansions above to reap the rewards of a good and
                            faithful servant.
                        This is the sincere and ardent prayer of him who always was and always will be
                            Your Affectionate and most devoted Obedient and very humble Servant
                        
                            Caleb Gibbs
                        
                        
                            P.S. I entreat of you Sir to Offer me in terms of the highest regard and
                                respect to Mrs Washington.
                        
                        
                    